                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

SHAHIRA JANAE GOLIDAY                                                                             PLAINTIFF

V.                                                                             NO. 3:20-CV-228-DMB-RP

ANDREW SAUL,
Commissioner of Social Security                                                                DEFENDANT


                                                   ORDER

        On August 4, 2020, Shahira Janae Goliday filed a complaint in the United States District

Court for the Northern District of Mississippi seeking judicial review of the Commissioner of

Social Security’s decision denying her claim for benefits. Doc. #1. On June 15, 2021, this Court

reversed the unfavorable decision and remanded this case to the Commissioner for further

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). Doc. #24.

        The same day, Goliday filed an amended1 motion for an award of attorney’s fees in the

amount of $6,260.34 pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d),2

to be paid to her attorney for 30.70 total hours of work performed at the rate of $203.92 per hour.

Doc. #26 at PageID 1121. The Commissioner does not object to the requested fee award. Doc.

#27. However, the Commissioner argues that, consistent with Astrue v. Ratliff, 560 U.S. 586

(2010), the award may be mailed to Goliday’s counsel but must be made payable to Goliday. Id.

        Under the EAJA, a court may award “reasonable fees and expenses of attorneys.” 28

U.S.C. § 2412(b). “The claimant has the burden of demonstrating that the hours claimed were



1
  Earlier in the day, Goliday filed a motion for attorney’s fees. Doc. #25. The Court presumes the amended motion
was intended to supersede the original. Accordingly, the first motion will be denied as moot.
2
 The judgment in this case is properly considered final because the case was remanded pursuant to sentence four of
42 U.S.C. § 405(g), which “terminates the civil action seeking judicial review of the Secretary’s final decision.”
Shalala v. Schaefer, 509 U.S. 292, 298–99 (1993) (cleaned up).
reasonably expended on the prevailing claim through the presentation of adequately recorded time

records as evidence.” Prince v. Colvin, 94 F. Supp. 3d 787, 794 (N.D. Tex. 2015) (collecting

cases).

          The Court finds a fee award of $6,260.34 is reasonable and that no special circumstance

would make the award unjust. The Court further finds that the award should be made payable to

Goliday pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff because Goliday

has presented no argument or legal authority to the contrary. See 560 U.S. 586, 597–98 (2010)

(holding the attorney’s client should be the payee of the fee award pursuant to the provisions of

the EAJA, regardless of any assignment).

          Accordingly, Goliday’s amended motion for attorney’s fees [26] is GRANTED in Part

and DENIED in Part. It is GRANTED to the extent Goliday is awarded attorney’s fees in the

amount of $6,260.34 (30.70 hours at the hourly rate of $203.92). It is DENIED in all other

respects. The Commissioner is DIRECTED to promptly pay Goliday $6,260.34 in attorney’s fees

for the benefit of her counsel. Goliday’s original motion for attorney’s fees [25] is DENIED as

moot.

          SO ORDERED, this 9th day of July, 2021.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
